COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Thomas Gunner Kelly v. Sherry Marie Kelly

Appellate case number:        01-19-00580-CV

Trial court case number:      2018-21540

Trial court:                  246th District Court of Harris County

       Appellant, Thomas Gunnar Kelly, has filed a “Motion to Order the Reporter’s
Record to be Completed, Alternatively Second Motion to Abate the Appeal Until the
Record is Complete, and Alternatively, Motion for Extension of Time for Appellant to File
His Brief.” On January 28, 2020, we directed the court reporter to, within 20 days of the
date of the order, file the following reporter’s records specifically identified by appellant:
           1. Temporary orders hearing on August 29, 2018;
           2. Pretrial conference on November 30, 2018; and
           3. Hearing on January 29, 2019.
       Appellant later withdrew his request for the reporter’s record for the November 30,
2018 pretrial conference. On February 29, 2020, the reporter’s record for the January 29,
2019 hearing was filed with this Court. However, the Clerk of this Court has not received
a reporter’s record of the August 29, 2018 temporary orders hearing, or an information
sheet notifying the Clerk of the availability of such records.
        It is the responsibility of the official or deputy reporter to prepare, certify, and timely
file the reporter’s record. TEX. R. APP. P. 35.3(b). Accordingly, the official or deputy court
reporter of the 246th District Court, or substitute court reporter is ordered to file in this
Court (1) the reporter’s record for the “[t]emporary orders hearing of August 29, 2018,” or
(2) an information sheet notifying the Clerk of this Court as to the availability of such
reporter’s record. The reporter’s record or information sheet must be filed no later
than 20 days from the date of this order.
      Appellant’s brief will be due 30 days after the court reporter files the records listed
above. See TEX. R. APP. P. 38.6(a). If the reporter’s record or information sheet are not
filed as directed, we may abate this appeal and remand the case to the trial court to conduct
a hearing to determine the reason for the failure to file these portions of the reporter’s
record. See TEX. R. APP. P. 34.6(f).
       We dismiss as moot any relief requested by appellant that is not granted herein.
       It is so ORDERED.

Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: __April 7, 2020___




                                             2